Citation Nr: 0929819	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an effective date for an award of service 
connection for left ankle strain, prior to January 2003.

3.  Entitlement to an effective date for an award of service 
connection for right ankle strain, prior to January 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to January 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that concluded 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a right knee 
disability.  This case was previously before the Board in May 
2007 and again in February 2008 and was remanded on each 
occasion for additional development of the record and/or to 
ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.  As noted in the February 2008 
determination, the receipt of additional service treatment 
records following a final rating action necessitated the 
recharacterization of the claim for service connection for a 
right knee disability on a de novo basis.

The issues of an earlier effective date for an award of 
service connection for strains of each ankle are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The Veteran's in-service right knee complaints were acute 
and transitory and resolved without residual disability.

2.  There is no competent medical evidence linking any 
current right knee disability to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a February 2003 letter, issued prior to the rating 
decision on appeal, and in a May 2007 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
May 2007 letter also advised the appellant of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The case was 
last readjudicated in December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument and 
evidence regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In essence, the Veteran argues that he injured his right knee 
during service, and that his current disability is related to 
service.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  The service 
treatment records disclose that the Veteran complained of 
right knee pain of one month's duration in December 1986.  
Following an examination, the assessment was medial 
collateral ligament strain.  

The Veteran filed an initial claim for service connection for 
a right knee disability in December 1988.

A right knee arthroscopy was performed at a private facility 
in March 1995.  The diagnosis was old flap-like tear of the 
lateral meniscus.  

The Veteran was afforded a VA examination in June 1996.  He 
related that he had suffered a right knee injury in 1983 
during a basketball game, and that he had experienced 
persistent right knee problems since then.  

An X-ray of the right knee at a VA clinic in February 2000 
revealed mild narrowing.  

The Board notes that when he was seen by a private physician 
in December 2005, it was reported that the Veteran had 
retired from the military due, in part, to his right knee.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  As 
noted above, the Veteran asserted that he injured his right 
knee while playing basketball during service.  Although the 
service treatment records confirm that the Veteran sought 
treatment for basketball-related injuries in 1983, and again 
in July 1986, he made no mention of any right knee problems 
on these occasions.  In fact, on the report of medical 
history in September 1986 and August 1988, the Veteran denied 
having a trick or locked knee.  Clinical evaluations of the 
lower extremities on the September 1986 examination and the 
separation examination in August 1988 were normal.  

The Board notes that the Veteran was examined by the VA 
approximately one month following his discharge from service.  
On the form where he provided written complaint, he did not 
mention his knee.  He did report complaints of multiple joint 
pain including his right knee to the examiner.  Physical 
examination at that time revealed full range of motion, no 
effusion, no ligamentous instability, no joint line 
tenderness and no quadriceps atrophy.  The examiner stated 
there was no evidence of abnormal physical examination 
concerning the right leg.  An X-ray of the right knee was 
normal.  

The Veteran was seen in a VA outpatient treatment clinic in 
November 1993.  He related that he had injured his right knee 
the previous month in a fall.  It was indicated that he had 
been seen by orthopedics and determined to have a medial 
meniscus and anterior cruciate ligament tear.  

When seen by a private physician in September 1994, the 
Veteran stated that he had injured his right knee playing 
basketball about one year earlier.  This is consistent with 
the history he provided to the VA in November 1993.  

The Veteran was examined by the VA in May 2008.  The examiner 
noted that he reviewed the claims folder.  The examiner 
indicated that the Veteran had meniscal damage and an 
osteochondral defect in the right knee.  He noted there was 
no specific documentation of a right knee problem between the 
Veteran's separation from service and the time he was seen by 
an orthopedist in 1994, at which time he presented with a 
history of one year onset.  Thus, the examiner opined that 
the right knee was not related to anything that occurred in 
service.  

The Board acknowledges the Veteran's assertions that his 
right knee disability is a result of his military service, 
and that he is competent to give evidence about what he 
experienced in service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder as such matter requires 
medical expertise which he is not shown to possess.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  With respect 
to any possible connection between the Veteran's current 
right knee disability and his military service, the Board 
must rely on the relevant medical evidence to make a 
determination.  

The Board also notes the Veteran contends his right knee 
condition has existed since service.  However, even with lay 
complaints as to continuity of symptoms, medical evidence is 
still required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  See Clyburn, 12 Vet. App. 
at 301-302.  The existence of torn ligaments, torn cartilage, 
and arthritis all require medical testing and expertise to 
diagnose, and the Veteran does not have such expertise.  

In this case, the only competent medical evidence establishes 
that there is no etiological relationship between any current 
right knee disability and service.  While the Board notes 
that the Veteran has reported to treating physicians that he 
was discharged from service due, in part, to his knee, such 
is not confirmed by the evidence.  Indeed, his separation 
examination was negative for complaints or findings 
concerning his right knee.  Any opinion based on that stated 
history is entitled to no probative value.  See also Kightly 
v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In addition, the Board notes that there are two copies of the 
September 1994 private treatment report.  The original 
version states that the Veteran "injured right knee playing 
basketball a year ago."  The other version has that crossed 
out with a hand written note saying "injured right knee from 
years of playing basketball, running P.T., and jumping out of 
airplanes."  There are no initials beside the handwritten 
note, and the copies of these documents were provided by the 
Veteran.  In addition, the handwriting appears quite similar 
to the Veteran's.  The original version is consistent with 
other information in the claims file, namely the VA treatment 
record in November 1993 noting a knee injury one month 
previously, and is entitled to greater probative weight than 
the uncorroborated altered version.  In any event, at best 
the altered version merely states the history provided by the 
Veteran, with no comment as to the etiology being provided by 
the physician following examination.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional). 

As the opinion provided in the May 2008 VA examination report 
was rendered after the examiner's review of the claims file 
and examination of the Veteran, the Board finds that it is 
entitled to great probative weight.  The Board concludes, 
therefore, that the medical findings on examination are of 
greater probative value than the Veteran's allegations 
regarding the onset or etiology of his current right knee 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability.


ORDER

Service connection for a right knee disability is denied.


REMAND

By rating action dated September 2008, the RO granted service 
connection for strains of each ankle and assigned 10 percent 
evaluations for each of these disabilities, effective January 
22, 2003.  The Veteran was notified of this determination in 
December 2008, and submitted correspondence which can be 
construed as a notice of disagreement with the effective date 
later that month.  

Where a statement of the case has not been provided following 
the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the statement of the case, 
the claim should be returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case reflecting its adjudication of the 
issue of entitlement to an effective date 
earlier than January 22, 2003 for the 
award of service connection for strains of 
each ankle.  The appellant should be 
afforded the appropriate period of time to 
respond.  If the Veteran submits a timely 
substantive appeal, the issue should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


